Citation Nr: 1138290	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07-29 274	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include post-traumatic stress disorder PTSD. 

2.  Entitlement to service connection for a low back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The Veteran served on active duty from January 1979 to December 1980.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2011).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Service treatment records (STRs) reflect visits to the mental health clinic in March, August, and October 1980, with the Veteran reporting being upset at the August 1980 clinic visit due to the recent death of his friend in an aircraft accident.  None of these reports,and none from the December 1980 separation examination, reflects a psychiatric disease.  The STRs also reflect treatment in November 1980 for back pain, with a diagnosis of muscle strain.  An examination of the back was ordered at the time of the separation examination, and it was noted that findings were normal.  

The post-service evidence reflects treatment for variously diagnosed physiatric and back disabilities.  One such record dated in July 2005 shows the Veteran complaining about being upset during service due to the fact that he was supposed to participate in a helicopter mission, but that a friend went instead of him at the very last minute.  He reported that the helicopter crashed, which was very traumatic for him, and that he at times recalls this incident.  As a result, he told the examiner he was suffering from what he feels are "some kind of post-traumatic stress disorder symptoms."  With respect to back pain, the Veteran told an examiner in July 2006 that he had a "20+ year" history of such pain since an in-service injury.  

Given the in-service and post service evidence of psychiatric treatment and treatment for back pain, as well as the asserted continuity of symptoms associated with psychiatric and back disorders since service, a remand is necessary to afford the Veteran medical examinations that include opinions as to whether the Veteran has a current psychiatric or back disability as a result of service.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. §  3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Schedule the Veteran for psychiatric and orthopedic compensation examinations.  The claims file, to include a copy of this Remand, must be made available to and reviewed by each examiner in conjunction with the examination.  All indicated evaluations, studies, and tests deemed necessary by each examiner should be accomplished and all findings reported in detail.  In addressing the questions below, the examiners' opinions should be informed by a review of the Veteran's medical history and findings as documented upon any prior examination or treatment.  To the extent feasible, other evidence, to include lay statements, may be used to support a diagnosis or an assessment of etiology as related to service. 

a.  Based on review of the claims folder and examination and interview of the Veteran, each  examiner should provide an opinion as to whether it is at least as likely as not (i.e., to at least a 50 percent degree of probability) that any identified current psychiatric or back disability was caused by or was initially manifested during the Veteran's military service, to include consideration of any symptomatology shown therein or any incident or event therein; OR whether such a relationship to service is unlikely (i.e., a probability of less than 50 percent.) 

b.  If a current diagnosis of PTSD is found to be "at least as likely as not" related to service, the examiner must specifically identify which claimed in-service stressor event(s) caused the Veteran's PTSD consistent with DSM-IV (in particular, the asserted stressor of the Veteran's friend being killed in a helicopter accident which the Veteran did not witness) and address whether it constitutes a sufficient stressor event to support the diagnosis of PTSD in accordance with DSM-IV criteria.

c.  Each examiner should discuss evidence contained in the claims folder, to include the Veteran's in-service medical records and post-service lay and medical evidence, as well as any medical principles in support of the examiner's conclusions.  In regard to the lay evidence of record, each examiner should note the Veteran's statements regarding in-service and post-service symptoms and experiences, and each examiner should consider the credibility of those statements in light of confirming or contradicting evidence of record, including objective findings. 

d.  Note:  The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. 

e.  Note:  It is important that, if any opinion and supporting rationale cannot be provided without invoking processes relating to guesses or judgment based upon speculation, the reviewer/examiner should clearly and specifically so specify in the report, and explain why this is so.

2.  Following completion of the above, readjudicate the claims.  If this readjudication does not result in a complete grant of all benefits sought by the Veteran, he and his representative must be provided a Supplemental Statement of the Case and an appropriate period of time must be allowed for response.  Thereafter, return the case to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2011).

